IN THE
TENTH COURT OF APPEALS










 

No. 10-05-00440-CR
 
Lonnie Mapp,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 
 

From the 54th District Court
McLennan County, Texas
Trial Court No. 2004-1232-C
 

MEMORANDUM  Opinion

 




          Appellant has filed a withdrawal of his notice of appeal under
Rule of Appellate Procedure 42.2(a).  See Tex. R. App. P. 42.2(a); McClain v. State, 17 S.W.3d
310, 311 (Tex. App.—Waco 2000, no pet.) (per curiam).  We have not issued a
decision in this appeal.  Appellant personally signed the withdrawal.  The
Clerk of this Court has sent a duplicate copy to the trial court clerk.  Id.  Accordingly, the appeal is dismissed.
PER CURIAM
Before
Chief Justice Gray,
Justice Vance, and
Justice Reyna
Appeal
dismissed
Opinion
delivered and filed April 5, 2006
Do not
publish
[CR25]


200%;text-autospace:
none'> 
 
                                                                        PER
CURIAM
 
 
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
Order
issued and filed October 23, 2008
Do
not publish